DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Aydin Harston May 27, 2022.

The application has been amended as follows: 

Claim 7
At line 2, replace “comprising a curing product of a composition” with - - is formed by curing a composition”.  
At lines 2-3, replace “a polyurethane-based” with - - the polyurethane-based - -.   

Claim 11
At lines 1-2, replace “The back grinding tape according to claim 1, wherein the back grinding tape is attached to a wafer pattern.” with - - A wafer pattern, wherein the wafer pattern is attached to the back-grinding tape of claim 1. - -

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1, 2, 4-12 are allowed.
The closest prior art to claim 1 is Kontani et al. (US 20070071969 A1).

Kontani teaches a pressure-sensitive adhesive (PSA) sheet for use during the grinding of a semiconductor wafer (back grinding tape) (0012).  The PSA sheet of Kontani includes a base material such as PET having hardness (0023 and 0025) (hard coat layer), an intermediate layer, and a PSA layer in this order (0023).  Kontani further teaches that the intermediate layer includes a composite film containing a urethane polymer (polyurethane based resin) and a vinyl-based polymer as active ingredients (0023). 

The difference between the claimed invention (claim 1) and the prior art of Kontani is that Kontani does not teach or suggest a sum of polar energy values of the hard coating layer and the intermediate layer, the polar energy value of the intermediate layer, and the thickness of the hard coating layer as claimed.  With respect to the thickness of the hard coat layer as claimed (0.1 µm to 5 µm), Kontani discloses that the thickness of the base material is usually about 10 µm to about 300 µm, and preferably about 30 µm to about 200 µm (0029).  Kontani does not provide any reason or motivation to arrive at the claimed thickness of the hard coat layer.  Even if one of ordinary skill in the art would have found a reason or motivation to reduce the thickness of the base material of Kontani to arrive at the claimed thickness, Kontani does not teach or suggest claimed polar energy values.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments

Applicant’s amendment submitted on May 16, 2022 in response to the Office action (OA) mailed on February 16, 2022 (“the previous OA”) have been fully considered. 

Support for claim 1 amendment can be found in original claim 3 and paragraph 0042 of US Patent Application Publication 20210002518 A1 of the present application (“the published application”).  Support for claim 7 amendment can be found in paragraph 0051 of the published application.  Support for claim 11 amendment can be found in paragraphs 0009, 0021, and 0119 of the published application.  Support for claim 12 amendment can be found in paragraph 0002 of the published application. 

In view of applicant’s amendment, the 35 USC 112(b) rejection of claims 1-11 is withdrawn. 
In view of applicant’s amendment and the examiner’s reasons for allowance, the 35 USC 102(a)(1)/103 rejection of claims 1, 2, 4-8, 10, and 11 over Kontani et al. (US 20070071969 A1) is withdrawn. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
May 27, 2022